EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
At line 33 of claim 1, “receiving corresponding” has been replaced with -- receiving a corresponding --.
At line 37 of claim 1, “the through” has been replaced with -- the plurality of through --.
At line 38 of claim 1, “the straps” has been replaced with -- the plurality of straps --.
At line 39 of claim 1, “the strap from” has been replaced with -- the corresponding strap from the through --.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: After a search of the prior art no teaching could be found to include the combination of limitations as recited including, but not limited to, “a protecting sheet…the protecting sheet including a main body…and a plurality of straps that are disposed side by side in a left and right direction of the main body…with a leading-end portion and a base portion thereof joined to the main body…a wrapping sheet…including a rupturable portion…to split an entirety of a portion of the wrapping sheet…into a front portion and a rear portion , the wrapping sheet further including, in a vicinity of the rupturable portion in the front portion, a plurality of through holes each for receiving a corresponding one of the plurality of straps…constitut[ing] means for shrinking and tying the airbag after deployment…by passing each of the plurality of straps with the leading-end portion disconnected from the main body of the protecting sheet through each of the plurality of through holes of the wrapping sheet and tying the leading-end portion…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616